—Motion by the respondent to recall and vacate an opinion and order of this Court, dated September 13, 1999, which censured him for professional misconduct based upon his convictions in the District Court, Nassau County, of the class A misdemeanor of resisting arrest and the violation of disorderly conduct. The respondent was admitted to the practice of law at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 25, 1987.
Upon the papers filed in support of the motion and the papers submitted in response thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the opinion and order of this Court dated *414September 13,1999, in the above-entitled proceeding is recalled and vacated on the basis of the order of the Appellate Term for the Ninth and Tenth Judicial Districts, dated November 5, 1999, which reversed the judgments of conviction, and the disciplinary proceeding which was authorized by decision and order of this Court dated July 23, 1998, is discontinued. Mangano, P. J., Bracken, O’Brien, Ritter and Joy, JJ., concur. [See, 260 AD2d 36.]